October 14, 1976 determination appealed from reversed and vacated, order of the Appellate Division brought up for review modified to the extent of reinstating the August 8, 1974 determination of appellant Board of Education as to all specifications and charges except Specification 7 of Charge II, and matter remitted to Supreme Court, Broome County, with directions to remand to the Board of Education for imposition of an appropriate penalty, and, as so modified, order affirmed, with costs to appellant. The record contains substantial evidence to support the finding of the board as to the reinstated specifications and charges (see Matter of Bott v Board of Educ., 41 NY2d 265; Matter of Jerry v Board of Educ., 35 NY2d 534).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.